An unpub|isheld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN 'IHE SUPREME COURT OF THE STATE OF NEVADA

 

DONNA Sl\/[ITH, AN INDIVIDUAL, N0. 62311
Appellant,

VS` F § L
GEORGE S|PATH, AN INDIVIDUAL, *5"

R d t-.

€Sp°“ en SEP 1 3 2013

 

ORDER DISMISSING APPEAL

Having reviewed the parties’ August 16, 2013, stipulation to
dismiss this appeal, the stipulation is approved, and this appeal is hereby

dismissed.
lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: Q§Ll  §ijl[\¢d,__=

cc: Hon. Allan R. Earl, District Judge
Willia|_m F. Buchanan, Settlement Judge
Maier Gutierrez Ayon, PLLC
Atkin Winner & Sherrod
Eighth District Court Clerk

SuPREME CouRT
oF
NEVADA

CLERK’S ORDER

s  s   1§~27<>¢@7